Title: From Benjamin Franklin to La Rochefoucauld, 14 January 1778
From: Franklin, Benjamin
To: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de


Wednesday Jan. 14. [1778]
Mr. Franklin presents his respectful Compliments to M. the Duke of Rochefoucauld; with Thanks for his Care of the Pacquet.
The English Gazette which came yesterday gives a particular Account of the taking of those petty Forts about the Time you mention. ’Tis a wonder they held out so long. After sustaining a Days continual Battery from the Cannon of the Army on Province Island, and the Ships in the River, our People abandon’d Mud Island in the Night, and Red bank the next Day, and went up the River.
We cannot forget the Engagement for Sunday.
